Appeal from an order *969of Family Court, Monroe County (Sciolino, J.), entered October 11, 2002, which adjudged that respondent is a juvenile delinquent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to respondent’s contentions, the testimony of the three principal witnesses is not incredible as a matter of law, and thus we conclude that the evidence is legally sufficient to prove beyond a reasonable doubt that respondent committed the acts alleged in the petition (see Matter of Zachary K., 299 AD2d 755, 756-757 [2002]; Matter of Kryzstof K., 283 AD2d 431, 432 [2001]; Matter of Isaac Q., 217 AD2d 410, 411 [1995]). Moreover, upon the exercise of our independent power of factual review, we are satisfied that Family Court properly credited the testimony of the three principal witnesses and that its findings are not against the weight of the evidence (see Matter of Anthony S., 305 AD2d 689, 690 [2003]). We further reject the contention of respondent that his adjudication as a juvenile delinquent is “manifestly unfair” (Matter of Jessie C., 164 AD2d 731, 736 [1991], appeal dismissed 78 NY2d 907 [1991]), and thus we refuse to dismiss the petition in furtherance of justice pursuant to Family Ct Act § 315.2 (cf. Matter of Cerino P., 296 AD2d 868 [2002]; Matter of Deborah C., 261 AD2d 138 [1999]). Present—Green, J.P., Wisner, Hurlbutt, Kehoe and Hayes, JJ.